Citation Nr: 1541130	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-13 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a pulmonary disorder, claimed as chronic obstructive pulmonary disease (COPD), to include as secondary to herbicide exposure.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDING OF FACT

A pulmonary disorder is not shown in service to include COPD, and COPD is not shown for many decades following service separation; COPD is not a disease that has been presumptively related to herbicide exposure, and COPD is not shown to be etiologically related to service to include herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for a pulmonary disorder, claimed as COPD, to include as due to herbicide exposure, are not been met.  38 U.S.C.A. §§ 1110, 1131; 1154(a), 5103, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent to the Veteran all required notice in a March 2012 letter, prior to the rating decision on appeal.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  Although no VA examination was provided in this matter, the Board finds that no examination is required here as the Board accepts that the Veteran has COPD and because there is no indication that COPD is etiologically related to service, to include herbicide exposure.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512   (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).  Although the threshold to trigger VA's duty to assist with a VA examination is low, it is a threshold nonetheless.  Here, the Veteran has not submitted evidence sufficient to suggest that a current disability is related to service.  Also, he has not identified any outstanding evidence that could be obtained to substantiate the claim and the Board is unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Claims for Service Connection

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.  The Board accepts that the Veteran served in the Republic of Vietnam.  See Form DD 214 MC (1900) (received May 1972).
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Because the claim condition was not "noted" in service, 38 C.F.R. § 3.303(b), which allows for establishing a claim through a demonstration of continuity of symptomatology, is not for application here.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Additionally, service connection for certain diseases, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  COPD is not among the listed diseases subject to presumptive service connection on the basis of Agent Orange.  38 C.F.R. § 3.309(e).  However, the statutory and regulatory provisions governing presumptive service connection for certain diseases deemed to be associated with herbicide exposure is a legal consideration rather than a medical consideration.  The exclusion of a disability from the list of disabilities for which presumptive service may be assigned does not preclude service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 


Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for a pulmonary disorder to include COPD on a direct basis and secondary to herbicide exposure.  A pulmonary disorder is not shown in service to include COPD, and COPD is not shown for many decades following service separation.  Also, COPD is not a disease that has been presumptively related to herbicide exposure, and COPD is not shown to be etiologically related to service to include herbicide exposure.  The Board observes that private medical records dated since 2010 also show diagnoses for emphysema and obstructive sleep apnea; but these diseases similarly are not shown in service and have not been etiologically related to service including herbicide exposure.

STRs show no complaints or findings for abnormal lung pathology.  Re-enlistment examination dated in 1969 and separation examination dated in 1972 show normal clinical evaluation of the lungs and chest.  In 2011, nearly 40 years after service, VA received a claim for disability compensation from the Veteran based on a recent diagnosis of COPD.

In support of his claim, VA obtained private treatment records dated 2010 to 2015 that show a diagnosis for COPD based on chest x-ray dated in April 2010.  Additionally, these private treatment records show diagnoses for emphysema and obstructive sleep apnea.  These records show that the Veteran had a 45 pack smoking history and tobacco abuse.  These records do not include any opinion on the etiology of the Veteran's pulmonary problems.

The Veteran argued that a pesticides test was necessary at a VA facility to support his claim.  However, as indicated above, a VA examination in not warranted in this case as there is no indication that any currently shown pulmonary (or respiratory) disorder is related to service.  See McClendon, supra.

To the extent that the filing of his claim suggests that he believes his conditions are otherwise related to service, to include herbicide exposure, the Board finds that the Veteran is not competent to provide a medical opinion on the etiology of the any pulmonary respiratory disorder shown during this appeal as these conditions are not susceptible to lay observation and the Veteran lacks any medical training or expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board accepts that the Veteran is presumed to have been exposed to herbicides as the service record shows he served in the Republic of Vietnam.  However, the Veteran does not have a pulmonary/respiratory disorder presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Also, the Veteran has not provided any medical evidence in support of his theory that his COPD or any other pulmonary/respiratory disorders shown during this appeal are etiologically related to herbicide exposure in Vietnam.  See Combee, supra.

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Accordingly, the claim is denied.


ORDER

Service connection for a pulmonary disorder, claimed as COPD, to include as secondary to herbicide exposure is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


